Case: 15-10611   Date Filed: 12/09/2015   Page: 1 of 8


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10611
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:14-cr-00167-WSD-LTW-1



UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                 versus

JOHN MCGILL,

                                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (December 9, 2015)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-10611     Date Filed: 12/09/2015    Page: 2 of 8


      After a jury trial, John McGill appeals his conviction for knowingly

attempting to persuade, induce, and entice a minor to engage in illegal sexual

activity, in violation of 18 U.S.C. § 2422(b). According to the trial evidence,

McGill responded to a Craigslist ad posted by an undercover officer posing as the

mother of a 13-year-old girl. Through a series of emails and text messages, McGill

arranged to travel to the fictitious mother’s residence to engage in sexual activity

with her fictitious daughter. When McGill arrived on the mother’s doorstep with a

condom in his pocket, he was arrested. After the jury found McGill guilty, the

district court imposed a 120-month sentence.

      On appeal, McGill argues that: (1) the district court abused its discretion in

denying his motion to dismiss the indictment; (2) the district court abused its

discretion in not admitting the Internet Crimes Against Children Task Force

Operational and Investigational Standards (“ICAC Standards”); and (3) the trial

evidence was insufficient to sustain a conviction under 18 U.S.C. § 2422(b)

because it showed only that he communicated with the fictitious mother and not

directly with the fictitious daughter. After review, we affirm.




                                              2
                 Case: 15-10611       Date Filed: 12/09/2015       Page: 3 of 8


                      I. MOTION TO DISMISS INDICTMENT

       The district court did not abuse its discretion when it denied McGill’s

motion to dismiss the indictment. 1 It is well-settled that a motion to dismiss an

indictment does “not provide for a pre-trial determination of the sufficiency of the

evidence,” and that “[t]he sufficiency of a criminal indictment is determined from

its face.” United States v. Salman, 378 F.3d 1266, 1268 (11th Cir. 2004)

(quotation marks omitted); see also Fed. R. Crim. P. 12(b)(3)(B). To avoid

dismissal, the charging document “must contain the elements of the offense

intended to be charged, and sufficiently apprise the defendant of what he must be

prepared to meet.” United States v. Sharpe, 438 F.3d 1257, 1263 (11th Cir. 2006)

(quotation marks omitted).

       Section 2422(b), the statute under which McGill was charged, states, in

relevant part:

       Whoever, using the mail or any facility or means of interstate or
       foreign commerce . . . knowingly persuades, induces, entices, or
       coerces any individual who has not attained the age of 18 years, to
       engage in prostitution or any sexual activity for which any person can
       be charged with a criminal offense, or attempts to do so, shall be fined
       . . . and imprisoned . . . .
18 U.S.C. § 2422(b). McGill’s indictment charged that he, “using a facility and

means of interstate commerce, knowingly attempted to persuade, induce, and


       1
        This Court reviews a district court’s denial of a motion to dismiss an indictment for
abuse of discretion. United States v. Evans, 476 F.3d 1176, 1178 (11th Cir. 2007).
                                                    3
               Case: 15-10611     Date Filed: 12/09/2015   Page: 4 of 8


entice an individual who had not attained the age of 18 years to engage in sexual

activity for which the defendant could be charged with a criminal offense, in

violation of Title 18, United States Code, Section 2422(b).” In other words, the

face of McGill’s indictment contained the elements of a § 2422(b) offense and

sufficiently apprised McGill of the accusations against him.

      McGill’s argument in his motion—that he did not attempt to persuade,

induce, entice, or coerce a minor because his email and text message

communications were with “Amy,” the fictitious parent, rather than “Emily,” the

fictitious minor—relate to the sufficiency of the trial evidence, rather than the

facial validity of the indictment. See Sharpe, 438 F.3d at 1263. Therefore, the

district court properly denied McGill’s motion to dismiss the indictment.

                             II. EVIDENTIARY ISSUE

      As for McGill’s evidentiary issue, the district court did not abuse its

discretion when it refused to admit Defendant’s Exhibit 1, the ICAC Standards,

tendered by McGill because it was not properly authenticated. At trial, McGill

made no objection to the district court’s evidentiary ruling and failed to make a

proffer and thus arguably failed to adequately preserve the issue. See United

States v. Stephens, 365 F.3d 967, 974 (11th Cir. 2004) (explaining that the

defendant must show that his evidentiary objection was adequately preserved or

that the ruling constituted plain error).


                                              4
              Case: 15-10611     Date Filed: 12/09/2015   Page: 5 of 8


      In any event, McGill has not shown any reversible error at all with respect to

Defendant’s Exhibit 1. When asked whether Defendant’s Exhibit 1 was a fair and

accurate copy of the ICAC Standards, GBI special agent Brook Lindsey initially

responded “I guess so.” The district court found that this equivocal statement was

insufficient to identify and authenticate the exhibit. See Fed. R. Evid. 901(a),

(b)(1) (providing that one way to authenticate a piece of evidence is testimony that

the “item is what it is claimed to be”). Notably, upon further questioning, Lindsey

indicated that, although she had reviewed the ICAC Standards in the past, she

could not remember everything in them and could not say one way or the other

whether Defendant’s Exhibit 1 was the same ICAC Standards that she had

reviewed. Under the circumstances, it was within the district court’s discretion to

refuse to admit Defendant’s Exhibit 1. See United States v. Caldwell, 776 F.2d
989, 1001 (11th Cir. 1985) (“The decision of whether or not a particular piece of

evidence has been appropriately identified falls within the discretionary function of

the district court, and that determination will not be disturbed on appeal absent a

showing that there is no competent evidence to support it.” (quotation marks

omitted)).

      Alternatively, McGill has not shown that the district court’s refusal to admit

the ICAC Standards affected his substantial rights. McGill questioned the

government’s witnesses about their compliance with the ICAC Standards, and he


                                             5
              Case: 15-10611     Date Filed: 12/09/2015    Page: 6 of 8


has not shown how the failure to admit the ICAC Standards themselves had a

“substantial influence” on the jury’s verdict. See id. at 977.

                   III. SUFFICIENCY OF THE EVIDENCE

      Finally, the government presented ample evidence to establish that McGill

attempted to knowingly persuade, induce, entice, or coerce a minor to engage in

unlawful sex. See United States v. Murrell, 368 F.3d 1283, 1286 (11th Cir. 2004).

McGill’s email and text message conversations with “Amy,” the fictitious mother

of “Emily,” demonstrate a clear intent on McGill’s part to cause or stimulate the

occurrence of unlawful sexual contact between him and Emily. See id. at 1287

(explaining that the term “induce” unambiguously means “to stimulate the

occurrence of” or “cause”). McGill was aware that 13-year-old Emily would be

participating in the unlawful sexual contact. In detailed messages to Amy, McGill:

(1) asked numerous questions about Emily’s interests and sexual experience, what

Emily would enjoy, and what would “freak her out”; (2) requested that Emily wear

“sexy panties” because “[g]uys really like that” and take a shower “everywhere

because we may go there”; and (3) described what he would say and do to make

Emily feel comfortable and the sex acts he planned to perform with Emily when he

arrived at Amy’s house. Furthermore, McGill took a substantial step towards

committing the crime by driving fifty miles to the rendezvous spot (a Chevron gas

station) and then to Amy’s residence, and bringing a condom. See id. at 1288


                                              6
                Case: 15-10611        Date Filed: 12/09/2015      Page: 7 of 8


(finding that a substantial step was taken when the defendant’s “acts as a whole

strongly corroborate the required culpability”).

       McGill’s argument that communications with an adult intermediary are

insufficient to support a § 2422(b) conviction lacks merit. It is well-settled in this

Circuit that “direct communications with a minor or supposed minor is

unnecessary under the text of § 2422(b).” Id.; see also United States v. Lee, 603
F.3d 904, 912-13 (11th Cir. 2010) (collecting cases). In United States v. Murrell,

this Court affirmed a conviction under § 2422(b)’s attempt clause even though the

defendant’s only contact was with an undercover police officer posing as an adult

man with a fictitious teen daughter. 368 F.3d at 1284. The Murrell Court

concluded that, by contacting the fictitious parent in order to “cause the minor to

engage in sexual activity with him,” the defendant had the necessary specific intent

to induce the minor to engage in unlawful sexual activity. Id. (noting that “the

efficacy of § 2422(b) would be eviscerated if a defendant could circumvent the

statute simply by employing an intermediary to carry out his intended objective”).

Thus, under Murrell, McGill’s communications with fictitious-parent Amy were

sufficient to show McGill “acted with a specific intent to persuade, induce, entice,

or coerce” a minor to engage in unlawful sexual activity. See id. at 1286.2


       2
        We note that McGill’s counsel failed to move for a judgment of acquittal at trial, which
would ordinarily result in review only for a miscarriage of justice. See United States v.
Milkintas, 470 F.3d 1339, 1343 (11th Cir. 2006). Under this standard, we must affirm unless
                                                   7
                 Case: 15-10611       Date Filed: 12/09/2015        Page: 8 of 8


       For all these reasons, we affirm McGill’s conviction and sentence.

       AFFIRMED.




“the evidence on a key element of the offense is so tenuous that a conviction would be
shocking.” Id. (quotation marks omitted). Here, however, we readily conclude that the trial
evidence amply supported all the elements of a § 2422(b) offense under the attempt clause, and
thus we need not reach any miscarriage-of-justice issue. Additionally, because the trial evidence
is sufficient to support the conviction, McGill has sustained no prejudice from his trial counsel’s
failure to move for a judgment of acquittal.
                                                     8